Case 0:18-cv-61047-UU Document 215-5 Entered on FLSD Docket 07/15/2019 Page 1 of 7




                    EXHIBITE
Case 0:18-cv-61047-UU Document 215-5 Entered on FLSD Docket 07/15/2019 Page 2 of 7

    ARTICLE




     Cell Viability of Human Embryonic Stem Cells Stored for a
                          Period of 9 Years

                                                                         Geeta Shroff, Damini Vatsa


 Abstract                                                                                         Introduction

 Objectives: Human embryonic stem cells are pluri-                                                 Human embryonic stem cell (hESC) lines are
  potent cell lines usually derived from human                                                     pluripotent cell lines, usually derived from the
  blastocysts. Their potential critically depends on long-                                         explanted inner cell mass of human blastocysts.
  term proliferative capacity, developmental potential                                             These cell lines were first isolated and cultured by
  after prolonged culture, and karyotypic stability.                                              James Thomson and associates in 1998. 1 The hESC
  Cell viability is an important parameter for assessing                                           lines expressed cell surface in vitro fertilization
  cell sample quality. Here, we elaborate the stored                                               markers that characterize undifferentiated nonhu-
 human embryonic stem cell lines' viability In a
                                                                                                   man primate embryonic stem cells and hESCs,
  ready to use form for a period of 9 years (from 2007 to
                                                                                                   including stage-specific embryonic antigens 3 and 4,
 2015).
 Materials and Methods: Spare pre implantation stage                                               tumor rejection antigens 1-60 and 1-81, and alkaline
 in vitro fertilized ovum-derived cell lines were cultured                                        phosphatase.2
 in suitable media. Thereafter, they were centrifuged at                                              The major aim for development of hESCs was to
  1000 revolutions/min over 5 minutes, and pellets were                                           use these cells for regenerative medicine because of
 suspended in normal saline. Next, they were tested for                                           their potential to proliferate and differentiate into
 viability from storage at -20°C. After being allowed to                                          any cell type of the human body, such as brain cells
 thaw slowly, the cells were stained with propidium                                               (neurons, astrocytes, glial cells, etc), blood cells
 iodide and analyzed using flow cytometry. Images of                                              (erythrocytes, lymphocytes, etc), liver cells, cardiac
 cells were taken at x40 and x100 magnification.
                                                                                                  muscle cells, pancreatic cells, and skin cells.3-8 This
 Results: At x100 magnification, cell population size
                                                                                                  potential has led to its widespread application in the
 ranged from 0.2 to 2 ~m. The percentage of live cells
 was more than 95% throughout the 9 years. Cells                                                  fields of human developmental biology, drug
 frozen in 2015 showed cell viability of 96.8%.                                                   discovery. drug testing, and tissue engineering and
 Conclusions: We observed high cell viability in our                                              transplant medicine. 9-11
 cell lines for 9 years. Human embryonic stem cell                                                    Furthermore, the differentiated derivatives of
 lines in a ready-to-use form can be preserved for long-                                          hESCs could be used for (1) identification of gene
 term purposes. Thus, they could be made available                                                targets for new drugs, (2) testing the toxicity or
 globally.                                                                                        teratogenicity of new compounds, and (3) transplant
                                                                                                  to replace cells destroyed by disease. 12 Despite their
 Key words: Freezing, Stability, Stem cells, Thawing                                              great potential, hESCs have not been a prolific source
                                                                                                  of cells for cell-based therapy. This is mainly due to
  From the Nutech Mediworld, New Delhi, India
                                                                                                  the technical difficulties in cell culture. The
 Acknowledgements: Guta Shroff prfJVided conception and design, financial supl'"rt,               maintenance and expansion of hESCs require
 administrative support, provision of study material or patients, and final approval of lht
                                                                                                  laborious and skill-intensive procedures. In addition,
 manuscript; Domini VRisa provided rollection and/or assembly of data, data analysis, atrd
  interpretation. Tilt authors acknaw/edge the doctors, staff, and patients ofNutech Mediworld.   the population-doubling time of hESCs is almost 3
 The authors also acknowledge Ktwwledge Isotopes Put. Ud. (http://umm>.knm<>ledgeisotopes.com)    times longer than that of the mouse embryonic stem
 for writing support. The autl1ors declare IW conflict of interest.
 Correspouding tmthor: Ceeta SliroJL Director and Founder, Nutech Mediworld, H~B, Grten           cells.12 Also, the scientific and therapeutic potential
 Park Extension, NrtJ-' DtlJii·110016, India                                                      of hESCs critically depends on their long-term
 Plto11e: +91 JJ 2618 0039        E-mail: geetasltrojjtd!lzotmail.com
                                                                                                  proliferative capacity, their developmental potential
 Experimental and Clinical Tra11splantation (2017)3: 344-349                                      after prolonged culture, and their karyotypic

 Copyright© Ba§kent University 2017                                                                                                001: 10.6002/ect.2016.0097
 Printed in 1i1rkey. All Rights Reserved.
Case 0:18-cv-61047-UU Document 215-5 Entered on FLSD Docket 07/15/2019 Page 3 of 7
                        Geeta Shroff, Damini Vatsal/Experimmtal and Clinical Transplmitation (2017) 3: 344-349                345



  stability. The number of live cells in the total                        taken during natural in vitro fertilization process
  population of cells or cell viability is thus an                        after informed patient consent.
  important parameter to assess the quality of cell
  samples.                                                                Culture of human embryonic stem cells
      The hESC lines described here were derived from                     Cells were grown in a flask containing Roswell Park
  2-cell stage preblastomeric origin. The cell line was                   Memorial Institute and Dulbecco modified Eagle
  originally isolated in 1999. These cells were taken                     media added in the ratio of 1:35. Cells were
  from a fertilized ovum (SO nm-2.5 f-!.m in size)                        incubated in T flasks at 37°C in a water-jacket
  discarded in a regular in vitro fertilization cycle, with               incubator that maintained an atmosphere of 3.5% to
  full consent from the donor. The details on derivation                  6% C02. Derivation and characterization of the cell
  and characterization of this cell line have been                        lines have been described in our previous
  published in a separate paper. 13 The cells are of 2                    publication. 13 The full protocol for derivation and
  types: predominantly neuronal and nonneuronal                           culturing of this novel cell line has been previously
  (mesenchymal, ocular, germ, etc) progenitor cells                       discussed in our patent. 16 The cells were cultured and
  with their undifferentiated states. The uniqueness                      maintained in a good manufacturing practice, good
  of these cells is that they are in a ready-to-inject                    laboratory practice, and good tissue practice certified
  form and can be used in a number of otherwise                           laboratory.
  incurable conditions. The safety and efficacy
  of the cell line have already been established.14                       Freezing and thawing of cells
  Assessment of cell viability is crucial for clinical                    Cultured cells were obtained and centrifuged at 1000
  therapy. In the present study, we will discuss the cell                 revolutions/min, and the pellet was resuspended
  viability of the hESCs derived, maintained, and                         in normal saline. This was then frozen at -20°C in
  stored at our facility over a period of 9 years from                    0.25-, 1-, 2-, 5-, and 10-mL syringes.
  2007 to 2015.                                                               Cells were thawed by placing the syringes in-
      Until now, various methods for assessing the cell                   between palms of the hands until they reached body-
  viability have been available, such as trypan blue dye                  temperature level. Cells were then tested for viability,
  exclusion assay, metabolic assays like 3-(4,5-dime-                     which is reported to be maintained more effectively
  thylthiazol-2-yl)-2,5-diphenyltetrazolium bromide                       at 4°C than at 37°CP
  and 2,3-bis-(2-methoxy -4-ni tro-5-sulfophen y1)-2H-
  tetrazolium-5-carboxanilide), live/ dead viability                      Cell sampling and propidium iodide staining
  staining assays like acridine orange I propidium                        Syringes of cells stored from years 2007 to 2015 were
  iodide (PI) and ethidium bromide/PI, and enzymatic                      thawed, and cell viability was tested by PI staining.
  assays like lactate dehydrogenase. 1 Of these,                          Propidium iodide is an intercalating membrane-
  trypan blue dye exclusion assay is a widely                             impermeable dye. It fails to enter cells with
  used assay. Previous studies have shown that the                        intact membranes. Propidium iodide can stain both
  trypan blue dye exclusion method is highly prone to                     DNA and RNA; hence, PI/ ribonuclease staining
  human errors, is time consuming, and is labor                           buffer (BD Biosciences, San Jose, CA, USA) was used.
  intensive and can be difficult for counting the large                   Cells were thawed and divided into 2 Eppendorf
  number of cell samples. 15 In the present study, we                     tubes, each containing -1 million cells. Eppendorf
  used PI, a fluorescent intercalating agent, for                         tubes were centrifuged at 8000 revolutions/min for
  assessing cell viability. Cells containing these dyes                   20 minutes in a microcentrifuge to remove media and
  can be counted with the help of bright-field                            dimethyl sulfoxide (DMSO). One Eppendorf tube
  microscopy, epifluorescence microscopy, or flow                         was used unstained to negate any autofluorescence
  cytometry.                                                              in the sample, and the second Eppendorf tube was
                                                                          used to stain cells with Pl. Next, 500 f-!.L of
  Materials and Methods                                                   PI/ ribonuclease was added to the Eppendorf tube (as
                                                                          for~ 1 million cells). Cells were incubated in the dark
  Origin of cell lines                                                    for 10 to 15 minutes before being acquired in a BD
  Cell lines were obtained from a single, spare,                          Biosciences C6 ACCURI flow cytometer. Unstained
  expendable, preimplantation-stage fertilized ovum                       tubes were also diluted with normal saline.
Case 0:18-cv-61047-UU Document 215-5 Entered on FLSD Docket 07/15/2019 Page 4 of 7
  346                                 Geeta Shroff, Damini Vatsal/Experimental and Clinical Transplantation (2017) 3: 344-349                                                                             Exp Clin Transplant




 Acquisition in flow cytometer and statistical                                      showed the highest percentage of live cells over the
 method applied                                                                     9-year period. Samples from 2012 showed the lowest
 Cells were acquired in a BD Biosciences C6 ACCURI                                  percent viability (95.1%), with second lowest seen in
 flow cytometer using ACCURI C6 software. Cells                                     2014. Cells frozen in 2015 and analyzed in the same
 were acquired at slow fluidics. A total of 30 000                                  year showed cell viability of 96.8% (Figure 2A and
 cellular events were captured. To remove noise from                                2B).
 the machine, a threshold was set at Fourier shell
                                                                                    Figure 2. Stem Cell Viability From 2007 to 2012 (A) and From 2013 to 2015 (B)
 correlation and sparse subspace clustering. Single
 cells were gated with the help of height versus area
 graph. With this gating, doublets, triplets, and
 quadruplets, as well as debris and noise, can be
                                                                                    A,:'[i]
                                                                                        ,\ l:'[]
                                                                                              .'\   . '·'                         I         , ..
                                                                                                                                                     -
 removed from the cells of interest. Overall, 8 samples                                 -                                             -
 from each year from 2007 to 2015 were randomly
                                                                                         •.   ·'     · '


                                                                                                           ...
                                                                                                           ::.   ••   ••     •••      ,•   •J   · · ~.··       ..          . ..




                                                                                                                                                                                                   -
                                                                                       .:[] .:[] .:[]
 chosen using the Microsoft Excel randomization
 method. Mean percentage of cell viability was
 calculated for each year and compared.

 Phase-contrast images
 Cells belonging to different years were imaged using
                                                                                         •'    ,,    ~·


                                                                                                           -
                                                                                                           ::.   ~·    '     •"       ,,   ~·   •'   .:;. ••   ••           . ..   .. · '   ·'

                                                                                                                                                                                                   ....
                                                                                                                                                                                                 .1 ;:. • •   ·'   •••




 the Nikon Ellipse E200 phase-contrast microscope.
                                                                                    B'GI'GJ                                                                                                          ·~
                                                                                      ~:uu         ~:uu ~:uu
 Images were taken at x40 and xlOO magnification.

 Results
                                                                                      .. ...   ... .. .. .. .. .. .. .. .. .. .. .
 Phase-contrast images                                                                       -·'
                                                                                                           ...-
                                                                                                            ... ...
                                                                                                                        -  . ..
                                                                                                                        ,.,,
                                                                                                                                                                    ....           ~...                ....               ....



 The images show different cellular populations                                     Discussion
 ranging in size from 0.2 to 2 !Mil· The cells appear as
 shiny fluorescent round-shaped particles. Small                                   Most standard cryopreserving protocols suggest the
 vesicle-like cells can be seen at the back in good                                use of 10% to 20% DMSO along with serum in
 numbers. When cells were viewed at x100 magni-                                    culture media as the freezing media, 18•19 but the
 fication, the plasma membrane appears to be thick.                                concentration of DMSO becomes critical when the
 Proper studies on the thickness of the plasma                                     cells have to be used for clinical purposes.2o, 21 The
 membrane of these cells were done (Figure 1).                                     use of high percentage levels of DMSO can be toxic
     The percentage of live cells throughout the 9 years                           not only for stored cells but also for patients
 was more than 95%. There was an increase in the cell                              undergoing hESC transplant. Dimethyl sulfoxide has
 viability from 2007 to 2011. Years 2010 and 2011                                  been known for its general adverse effects in human
 Figure 1. Stem Cells of Different Cell Sizes
                                                                                   patients, including nausea, vomiting, and abdominal
                                                                                   cramps.22 Dimethyl sulfoxide is used as a cryo-
                                                                                   preservative for cells to be stored at subzero
                                                                                   temperatures for longer duration and is added before
                                                                                   freezing of cells. It is able to penetrate the cells,
                                                                                   binding with water molecules inside the cells. During
                                                                                   freezing, it does not allow cells to dehydrate or
                                                                                   shrink due to the efflux of water and hence is able to
                                                                                   maintain the intracellular environment of cells
                                                                                   during subzero temperatures. Also, it prevents the
                                                                                   formation of ice crystals, which can lead to cell
                                                                                   rupture. Almost 80% of stem cell transplant centers
                                                                                   across the world are still using 10% DMS0. 23
                                                                                   Reducing the DMSO concentration to 2.2% was
Case 0:18-cv-61047-UU Document 215-5 Entered on FLSD Docket 07/15/2019 Page 5 of 7
                         Geeta Sltroff, Damini Vatsai/Experimental and Clinical Transplantation (2017) 3: 344-349                 347



  shown to be effective and less toxic to the cells and                     BG01 and BG02 cell lines developed abnormal
  patients.21,22 In our samples, DMSO is used at a much                     karyotype just after 40 passages. 28 Our cell line has
  lower concentration of 0.2% to 2% to prevent any                          been passaged for over 4000 passages, and the
  possible toxicity of DMSO to the patients. The                            genomic integrity of the cells is maintained
  nomenclature committee on cell death has concluded                        (unpublished results). This makes our hESC line well
  that a cell will be considered as "dead" only under 3                     efficient to be used for clinical therapies.
  conditions: (1) the integrity of the plasma membrane                          Various other factors influence the viability of cell
  of the cell has been lost and/ or (2) the nucleus of the                  lines, including chromosomal instability, 29 tedious
  cell has undergone degradation and/ or (3) the cell                       and sensitive passage methods, 30 and difficult
  has been endocytosed by other healthy cells. Of                           culturing techniques. Chromosomal instability is the
  these, assessing the integrity of the plasma                              biggest issue in the viability of cell lines. The causes
  membrane of the cell is the easiest and quickest                          for chromosomal instability include (1) long-term
  method to analyze cell viability. 24 Most commercially                    culture, (2) in vitro oxygen tension, (3) adaptive
  available cell viability assays are also based on the                     pressure to culture conditions, and (4) mechanical/-
  same principle.                                                           enzymatic pressure for cell detaching.31 A study by Lo
      Cell death via necrosis or apoptosis leads to                         and colleagues stated that chromosome instability
  membrane blabbing or membrane disruption. When                            resulted in the breakage of double strands near
  cells are stored at subzero temperatures for longer                       telomeres in embryonic stem cells. 32 In our study, we
  duration, they undergo cell death because of the                          did not observe chromosomal instability in our cell
  freeze-thaw stress or due to the formation of ice                         lines (unpublished observations).
  crystalsPUse of cell-impermeable nucleic acid stains                          Regarding the passage method, it has been
  for cell viability tests provides a true way to analyze                   hypothesized that mechanical passage of hESCs by
  the number of cells. Cells taking up the stains, that                     cutting the colonies into small pieces may contribute
  is, the cells whose plasma membrane has been                              to the perpetuation of the euploid population,
  disrupted, are dead cells, and the cells not taking the                   reducing the appearance of aneuploid clones, which
  stain are the live cells with integrated membranes. 25                    seem more common on enzymatic or chemica]
  Propidium iodide binds to both Rt'\JA and DNA, and                        passage methodology. 30 Viability of cell lines is also
  thus it is a prerequisite to add ribonuclease to the                      influenced by the storage conditions. A study by
  cells so as to remove RNA, which could create some                        Kashima and associates reported that there were
  confusion in the DNA assessment. 26 Propidium iodide                      significant differences in the viability of cells stored at
  works best with flow cytometer for cell cycle and cell                    -80°C compared with cells stored at -196°C. 33 The
  viability assays.27 It intercalates nonspecifically                       feeder cells during the culturing of hESC lines also
  between the DNA bases with a stoichiometric ratio of                      play an important role in the viability of cells.
  1 dye per 4 to 5 base pairs of DNA. Our study                             Eiselleova and associates conducted a study to
  included the analyses of 170 samples of hESCs                             compare the effects of mouse and human feeder cells
  derived, maintained, and stored at our facility for the                   for hESCs. They found a significantly lower
  past 9 years. Each year, 8 random samples were                            proportion of hESCs maintained on human feeder
  selected for analyses. We do not mention trypan blue                      cell compared with mouse feeder cells. The authors
  for the cell viability assay as our cells are small (ie, in               concluded that the ability of a feeder layer to
  the range of 0.2-2 t-tm). The trypan blue method is                       promote the undifferentiated grmvth of hESCs is
  highly prone to errors. If the cells are left in trypan                   attributable to its characteristic growth factor
  blue stain for a longer time period while counting                        production.34 However, in our study, we did not use
  them, some cells are capable of taking up the stain,                      any feeder cells for the culturing of the hESCs lines.
  thereby creating discrepancies in the actual data. 15                         In our previous studies, hESC treatment had
  Use of PI for cell viability assays is a quick and robust                 shown significant improvements in the condition of
  method, and large numbers of samples can be                               patients suffering from cerebral palsy, cortical visual
  handled easily at one time. 27                                            impairment, Friedrich's ataxia, emphysematous
      Human embryonic stem cells are also kno-vvn to                        lung disease, and spinal cord injury.35-3S The dif-
  be highly prone to abnormal karyotype after longer                        ferentiation of embryonic stem cells has been
  passages. Mitalipova and associates showed that                           explained and discussed in our previous paper. 39
Case 0:18-cv-61047-UU Document 215-5 Entered on FLSD Docket 07/15/2019 Page 6 of 7
  348                                   Geeta Shroff, Damini Vatsal/Experimental and Clinical Transplantation (2017) 3: 344-349             Exp Clin Transplant




  Until now, we have used this cell line in > 1400                                    no standard protocol for freezing and thawing of
 patients with various incurable conditions with                                      hESCs has been established due to the different
 remarkable results. No adverse events or teratoma                                    responses of different hESCs to the same freezing
 formations were observed.                                                            conditions.
     Our analyses of viability of these cells showed
 that 95% of the cells were alive after being thawed                                  Conclusions
 for many years. The cell samples from 2007, which
 had been stored for 8 years and were thawed during                                   We have observed more than 95% cell viability in our
 2015, showed 96.1% cell viability. The cells that were                               hESC lines stored for a period of 9 years. Ready to
 frozen in 2015 and thawed in the same year showed                                    use and highly viable hESC lines in an injectable
 96.8% cell viability. The cell samples stored in 2012                                form can herald a new era in the field of regenerative
 showed a high number of dead cells, with 95.1%                                       medicine.
 viable cells (Figure 3). There was an increase in cell
                                                                                      References
 viability from 2007 to 2011, which can be interpreted
 from the fact that cells from 2007 had been stored for
                                                                                        1. Thomson JA, ltskovitz-Eidor J, Shapiro 55, et al. Embryonic stem
 almost 8 years, whereas cells from 2011 had been                                           cell lines derived from human blastocysts. Science. 1998;282
 stored for 4 years and had less storage time, thus                                         (5391 ):1145-1147.
                                                                                        2. Thom son JA, Kalish man J, Golas TG, et al. Isolation of a primate
 perhaps one reason for high cell viability percentages                                     embryonic stem cell line. Proc Nat/ Acad Sci US A. 1995;92(17):
 in 2010 and 2011. However, the same trend was not                                          7844-7848.
 shown in the preceding years.                                                          3. Jiang P, Chen C, Wang R, et al. hESC-derived Olig2+ progenitors
                                                                                            generate a subtype of astroglia with protective effects against
                                                                                            ischaemic brain injury. Nat Commun. 2013;4:2196.
 Figure 3. Percent Cell Viability From 2007 to 2015
                                                                                       4. Lu SJ, Feng Q, Park JS, Lanza R. Directed differentiation of red
                                 ...        M.1                                             blood cells from human embryonic stem cells. Methods Mol Biol
                                                                                            2010;636:105-121.
                                                                                       5. Sandi S, Cheng K, Joseph B, Gupta S. Spontaneous origin from
                                                           H.1            fU                human embryonic stem cells of liver cells displaying conjoint
                 iu                                                                         meso-endoderm aI phenotype with hepatic functions. J Cell Sci.
                                                                                           2012;125(Pt 5):1274-1283.
                                                                                       6. Hudson J, Titmarsh D, Hidalgo A, Wolvetang E, Cooper-White J.
                                                   "·'                                      Primitive cardiac cells from human embryonic stem cells. Stem
                                                                                           Cells Dev. 2012;21 (9):1513-1523.
                                                                                       7. Sui L. Mfopou JK, Chen B, Sermon K, Bouwens L. Transplantation
   JJ                                                                                      of human embryonic stem cell-derived pancreatic endoderm
                 ;111111   ~     ioto      2ou     1011                                    reveals a site-specific survival, growth, and differentiation. Cell
                                           y-                                              Transplant. 2013;22(5):821-830.
                                  •"OtiiiV~                                            8. Lee HJ, Lee EG, Kang S, Sung JH, Chung HM, Kim DH. Efficacy of
                                                                                           microneedling plus human stem cell conditioned medium for
                                                                                           skin rejuvenation: a randomized, controlled, blinded split-face
     It has been almost 17 years since the discovery of                                    study. Ann Dermatol. 2014;26(5):584-591.
                                                                                       9. Jensen J, Hyllner J, Bjorquist P. Human embryonic stem cell
 first hESC line. However, even today, hESCs have not                                      technologies and drug discovery. J Cell Physiol. 2009;219(3):513-
 been used to their full potential for clinical therapies.                                 519.
                                                                                      10. Caspi 0, ltzhaki I, Kehat I, et al. In vitro electrophysiological drug
 Even today, scientists across the world are trying to                                     testing using human embryonic stem cell derived cardiomyocytes.
 establish hESCs without the use of any animal                                            Stem Cells Dev. 2009;18(1):161-172.
 products. Although much has been achieved, the use                                   11. Cohen S, Leshanski L, ltskovitz-Eidor J. Tissue engineering using
                                                                                           human embryonic stem cells. Methods Enzymol. 2006;420:303-
 of xenoproducts for culturing remains an issue. Our                                       315.
 cell line is the first of its kind to have been established                          12. Am it M, Carpenter MK, lnokuma MS, et al. Clonally derived human
                                                                                           embryonic stem cell lines maintain pluripotency and proliferative
 from a 2-cell stage pre implantation stage in                                             potential for prolonged periods of culture. Dev Bioi. 2000;227(2):
 vitro fertilized ovum undergoing epigenetic changes.                                     271-278.
                                                                                      13. Shroff G. Establishment and characterization of a neuronal cell
 The culturing of these cells requires no animal                                          line derived from a 2-cell stage human embryo: clinically tested
 product, and it has not shown any adverse effects in                                     cell-based therapy for neurological disorders. lnt J Recent Sci Res.
 any patient who has been transplanted with                                               2015;6(4):3730-3738.
                                                                                      14. Shroff G. Barthakur JK. Safety of human embryonic stem cells in
 these cells. 14 The cell line has had more than 4000                                     patients with terminal/incurable conditions: a retrospective
 passages, and aliquots of each passage have been                                         analysis. Ann Neurosci. 2015;22(3):132-138.
                                                                                      15. AI-Rubeai M, Welzenbach K, Lloyd DR, Emery AN. A rapid method
 stored for future reference. Cell viability after                                        for evaluation of cell number and viability by flow cytometry.
 thawing has been a reason of concern worldwide as                                        Cytotechnology. 1997;24(2): 161-168.
Case 0:18-cv-61047-UU Document 215-5 Entered on FLSD Docket 07/15/2019 Page 7 of 7
                               Geeta Shroff, Dmnini Vatsal/Experimental aud Cliuical Transplantation (2017) 3: 344-349                                 349



  16. Shroff G. Compositions Comprising i-iuman Embryonic Stem Cells              26. Shi L, Gunther 5, Hubschmann T, Wick LY, Harms H, Mulier S. Limits
       end Their Derivatives, Methods of Use, and Methods of Preparation;             of propidium iodide as a cell viability indicator for environmental
       2007. httn://patentsccoe.wipo.im/ searcr/en/W02007141657.                      bacteria. Cy~ometry A. 2007;7 1(8):592-598.
       Last accessed November 7, 2016.                                            27. Ricca~di C Nicoletti i. A.na!ys's of apcptosis by propidium Iodide
  17. Heng BC, Ye CP, Liu f-i, et ai. Loss ofviaoility during freeze-thaw o'          staining and f!ow cyto'Tletry. Not Prctac. 2006;1 (3): 1458- 1 46~.
       ir>taG ar.d adherent human emoryonic stem cells with                       28. Mita!ipova MM, Rao RR, Heyer DM. er a!. Preserving the gene::::
       convemlor.ai slow-cocling ;J rotocois is predom inantly due to                 integrity of human e!Tibryonic s:em cells. Nat Bic~echnoi. 2005;
       znoptosis rather tha n ceiluiar necrosis. J Biomed Sci. 2006;13(3):            23(1):! 9-20.
       433-445.                                                                   29. Draper JS, Smith K, Gokha!e P, et al. Recurrent gain of
  18. Kent L. f'reezing and thawing human embryon ic s'.:em cells. J Vis              c h ~o m osomes 17q and 12 ;" GJit:Jred human embryonic stem
       Exp. 2009(34): pii: 1555.                                                      cei!s. Nat BictechnoJ. 2004;22{1):53-54.
  19. Hoim F, Strom S, lnzc1 nza J, et aL An effective serum- and xeno-           30. Buzzard JJ, Gough NM, Crock JM, Colman A. Karyotyoe of human
       free chemi.caliy defired freezi ng procedure fer human embryonic               ES cells during extended culture. Nat Biotechnol. 2004;22(4):381-
       ar:d induced o!uripc'.:ent stem ceils. Hum Reprod. 20+0;25(5):1271-            382; author rep!y 382.
       1279.                                                                      31. Gazte!umendi N, Nogues C. Chromosome instability in mouse
  20. Hunt CJ. Cryopreservation c• h:Jman stem cells for clinica l                    embryo:-:ic stem cells. Sci f~ep. 2014;4:5324.
       application: a review. Tronsfus Med 1-!emother. 201 i ;38(2):107-123.      32. Lo AW, Sprung CN, .:=ouladi 13, et a!. Chromosome instability as a
  21. Berz D, McCormack EM, Winer ES, Colvin GA, Quesenberry PJ.                      resu it of cioubie-strand breaks near :elomeres in mouse
       Cryooreservation of nematopoie'.:ic stem cells. Am J Hemato'.                  embryon:c stem cei!s. .'v1o! Ceil Bioi. 2002;22(13):4836-4850.
       2007;82(6):463-472.                                                        33. Kashima !, Yczu R, Shin rl, Yamada T, f-'ata j , Kawada S. Effect of
  22. Wir.d rum D, Morris :C, Drake M8, Niederwieser D, Ru c~ tu T, EBMT              storage temperature or cel i viability in cyc;Jreserved can ine
       Chronic Leu kaemia Working Party Complications Subcommit:ee.                   aortic, ;Julmonic, mitra !, and tricuspid va!ve hcmografts. Jpn J
       Variation in dimetr y! su!fox:de use in stem cell trar,s;Jian.ation: a         Thorac Cardiovasc Surg. ~ 999;47(4):153-157.
       survey of EBMT centres. Bone Marrow Transplant. 2005;36(7):60 i -          34. Eisel!eova L., ?eterkova !, Neradil J, Slan :nova I, Hampl A, Dvorak P.
       503.                                                                           Comparative study of rnouse and human feecier ceils for human
  23. Bersenev A. Concentration of DMSO ir clinical cryopreserved cell                erTbryon:c stem ce:ls. lnt J Dev Bioi. 2008;52 (4):353-363.
       products. Stem Cell Analysis; 20 14.                                       35. S .roff G, Gupta A, Bart!oaku r JK. Therapeutic potentiai of humar.
  24. Kraemer G, Galluzz' L, Vardenabeele P, et aL Ciassifi ca~i on of cell           e<nbryon ic ste~ ce!i transplantation in patients with cerebra!
       death: recommenda! ions of the Nomenclature Com~ittee on                       palsy. J Trans! Med. 20 14;12:318.
       Ceii Death 2009. Cell Death Differ. 2009:16(1 ):3-1 1.
  25 . Ya n X, Hang W, Majid' V, Marro ne BL, Yoshida IM. Evaluation of
       diffe em r, ucleic acid stains for sensitive double-stranded DNA
       analysis with capi!iary e1ectrooho:etic seoaratior. J Chromatogr A.
       2002;943(2):2 75-285.
